REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the filing on 10/14/2020.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner's amendment was given in a telephone response from Aaron C. Walker on 11/5/2021. The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Claim 16 (canceled).

Allowable Subject Matter
Claims 1, 3-11, 13 and 15 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of 

In regard to independent claim 1, the closest prior art are JP 2008250331 of Nishina, US 20150205188 of Ogata and JP 06324263 of Endo.

Regarding Claim 1, Nishna teaches a converter optical system comprising: a first lens having positive refractive power; a second lens having negative refractive power; a third lens having positive refractive power; a fourth lens having negative refractive power; and a fifth lens having positive refractive power; wherein the first to fifth lenses are sequentially disposed in numerical order from the first lens to the fifth lens from an object side of the converter optical system to an image side of the converter optical system; and the fourth lens is bonded to either one or both of the third lens and the fifth lens; a thickness of the first lens is greater than a thickness of the fifth lens, and the first to fifth lenses are the only lenses that have refractive power in the converter optical system. Ogata teaches a converter optical system comprising: a first lens having positive refractive power; a second lens having negative refractive power; a third lens having positive refractive power; a fourth lens having negative refractive power; and a fifth lens having positive refractive power; wherein the first to fifth lenses are sequentially disposed in numerical order from the first lens to the fifth lens from an object side of the converter optical system to an image side of the converter optical system; and the fourth lens is bonded to either one or both of the third lens and the fifth lens; the first to fifth lenses are the only lenses that have refractive power in the 

But none of them teaches that wherein the converter optical system has a magnification of two times or more.

Regarding Claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest a converter optical system further comprising:
wherein the converter optical system has a magnification of two times or more,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 3-11, 13 and 15 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872